Citation Nr: 1045978	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota



THE ISSUE

Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 rating 
decision of the Sioux Falls, South Dakota Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 20 percent 
rating for diabetes mellitus.  In April 2009 the case was 
remanded for additional development.  

The matter of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) was referred to the RO in 
the Board's April 2009 remand.  A review of the record 
found that it does not appear that any action was taken in 
this matter.  The Board does not have jurisdiction in the 
matter, and it is once again referred to the AOJ for any 
appropriate action.  


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes 
mellitus shown to have required regulation of activities in 
addition to a restricted diet and insulin.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.119, 
Diagnostic Code (Code) 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A May 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed the Veteran of rating and effective 
date criteria.  An April 2006 statement of the case (SOC) 
readjudicated the matter (curing any notice timing defect).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran 
has received the general-type notice described in Vazquez-Flores, 
and has had ample opportunity to respond/supplement the record.  
It is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in August 2004, May 2005, and 
August 2009.  The examinations are adequate to assess the 
disability as the examiners expressed familiarity with the 
history of the disability, and conducted thorough examinations of 
the Veteran, noting all findings necessary for a proper 
determination in the matter (under the appropriate rating 
criteria).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
must provide an examination that is adequate for rating 
purposes).  In April 2009, the case was remanded for further 
development.  There has been substantial compliance with the 
Board's instructions (SSA records were secured; the Veteran's 
Vocational Rehabilitation folder was associated with his claims 
file; and the Veteran was afforded a VA examination).   The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  



B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes outline the criteria for 
rating the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, rating 
under this Code, diabetes must be shown to require insulin, 
restricted diet, and regulation of activities [emphasis 
added].  A 60 percent rating for diabetes requires all the 
criteria for a 40 percent rating along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Note (1), following Code 7913, provides 
that compensable complications of diabetes mellitus are rated 
separately unless they are part of the criteria used to support a 
100 percent evaluation. Noncompensable complications are 
considered part of the diabetic process under Code 7913.  
38 C.F.R. § 4.119.

On August 2004 VA examination the Veteran reported he had no 
history of ketoacidosis or hypoglycemic reactions and that he had 
been on a restricted-carbohydrate diabetic diet.  He did not 
report any restriction of his activities due to his diabetes.  

In an October 2005 statement the Veteran alleged that his doctor 
told him that he had to exercise more and that such constituted 
regulation of activities.  

On May 2005 VA examination the Veteran reported being started on 
insulin therapy earlier in the year.  Daily insulin usage was 
noted.  Hypoglycemic episodes were noted to be infrequent (3 or 4 
times in the last 3 months).  He had not been hospitalized for 
hypoglycemia or ketoacidosis.  He reported that he had to watch 
what he ate.  He was instructed to not drive due to dizziness 
(and could not drive commercially) from taking insulin.  He saw 
his diabetic care provider every two months.  The diagnosis was 
diabetes mellitus.    

An October 2006 VA outpatient treatment record notes that the 
Veteran was getting more exercise and feeling well. 

A November 2006 VA outpatient treatment record notes that the 
Veteran was getting his exercise with work but walked very little 
at home.  He was recommended for the MOVE (exercise) program and 
a nutrition consult.    

A September 2008 VA outpatient treatment record notes that the 
Veteran's providers discussed the importance of lifestyle changes 
including exercise , diet, and weight loss, to reduce his insulin 
requirements.  

An October 2008 VA outpatient treatment record notes that the 
Veteran's goal was stopping insulin altogether with continued 
dietary control, increased activity, and additional medication.  
A July 2009 VA outpatient treatment record notes that the Veteran 
was on insulin for diabetes.  

On August 2009 VA examination it was noted that the Veteran took 
insulin daily.  There was no history of ketoacidosis or 
hypoglycemic reactions.  It was noted that he was on a restricted 
diet (he attempted to follow a diabetic diet).  His weight was 
stable.  He reported that until 2002 he was a truck driver, but 
could no longer drive due to going on insulin, and has since been 
unable to find work due to age and training limitations.  There 
were no restrictions of activities of daily living due to 
diabetes.  The Veteran answered "yes" when asked whether he had 
to restrict his activities because of his blood sugars.  The 
examiner noted that it was quite rare for providers to restrict 
patients and there was no record of activity restriction in the 
diabetes clinic notes.  On repeat questioning, the Veteran 
clarified that his sugars had not been erratic and that he was 
not told he needed to avoid or restrict his activities.  He added 
that his providers told him that he needed to get more exercise 
(and that he felt this constituted a restriction of activities).  

The Board notes that the criteria for the progressively 
increasing ratings for diabetes are stated in the conjunctive 
rather than the disjunctive, i.e., each level of increase in the 
rating requires meeting additional criteria (which must all be 
met to warrant the increase).  What distinguishes the schedular 
criteria for the current 20 percent rating assigned for diabetes 
mellitus from those for the next higher rating of 40 percent is 
that in addition to requiring diet and insulin for control, the 
diabetes must also require regulation of activities.  
"Regulation of activities" is defined as "avoidance of 
strenuous occupational and recreational activities".  See 
38 C.F.R. § 4.119, Code 7913.  The requirement of regulation of 
activities is not met when the Veteran's doctor has recommended 
increased exercise.  See Camacho v. Nicholson, 21 Vet. App. 360, 
363 (2007).  

The record does not show that at any time during the appeal 
period the Veteran's diabetes has required regulation of his 
activities.  To the contrary, his VA outpatient treatment records 
note that activity and exercise have consistently been 
encouraged.  The Veteran himself has denied that any treatment 
provider has instructed him to restrict his activities.  He 
alleges, both in correspondence and on August 2009 VA 
examination, that the fact that his treatment-providers have 
recommended increased activity constitutes "regulation of 
activities."  That interpretation is contrary to regulation and 
governing caselaw (cited above).  The evidence does not show that 
at any time during the appeal period manifestations of the 
Veteran's diabetes mellitus satisfied the additional criterion 
that distinguished the criteria for the next higher, 40 percent, 
rating from those for a 20 percent rating.  Consequently, a 40 
percent rating is not warranted.

The record does not show that the Veteran has manifestations of 
diabetes mellitus .that are not encompassed by the schedular 
criteria for the 20 percent rating currently assigned.  
Therefore, those criteria are not inadequate, and referral for 
extraschedular consideration is not warranted.   See Thun v. 
Peake, 22 Vet App 111 (2008); Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt rule 
does not apply; the claim must be denied. 


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


